DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-15 and 17-19 recite in body of the claims with indefinite claim languages which are “performing a position-determining...”, “obtaining an initial position of a current point …”, “selecting a sub-region …”, “outputting by the trained…”,etc. These limitations in the body of the claim are unclear because they merely state the functions.
(performing a position-determining..., obtaining an initial position of a current point …, selecting a sub-region …, outputting by the trained …,etc.) without providing any indication about how the functions are performed (i.e., structure(s) is/are being used to perform the functions). Although the claims pre-amble recite a generic “method”, but a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). And, therefore, it is unclear whether the functions require some other structures or is simply a result of operating the generic computer system and/or server in a certain manner.
A suggestion for how applicants could resolve the unclear boundaries is\ amending the claim to specify how to obtaining volumetric medical imaging data that represents 
There is insufficient support definition(s) for specifying this limitation in the claim, and therefore rendering the claimed invention of the claim unclear. Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itu et al. (US 20160148371).
Considering claims 17, 20, Itu teaches a method/ an apparatus for training a model to determine paths of tubular structures, the method comprising: 
obtaining a plurality of training sets of volumetric medical imaging data (28. Fig.2, [0060] database 28 is specific to an institution, such as having been created under the control of the institution, [0004]), each representing anatomy of a respective subject including a respective tubular structure (Fig.1-3, 9, [0004] training database, [0058] In this database, a number of features that characterize the geometry or other characteristics represent each sample);  
25obtaining a respective ground truth track for each of the training sets of volumetric medical imaging data (Fig.1-3, 9, [0004] training database, [0058] In this database, a number of features that characterize the geometry or other characteristics represent each sample, [0060] determine a ground truth or value of the hemodynamic metric for each example); 
for each of the training sets of volumetric medical imaging data (28, Fig.2), obtaining data for a plurality of sub-regions along the respective tubular structure (vessel tree, Fig.1-3, 9, [0004], [0058] In this database, a number of features that characterize the geometry or other characteristics represent each sample, [0060] determine a ground truth or value of the hemodynamic metric for each example); and 
training the model to determining paths of tubular structures using data from 30sub-regions and values for at least one parameter representative of the tubular structure (vessel tree, Fig.1-3, 9, [0008], memory is configured to store a plurality of features of the 
Considering claim 18, Itu teaches scaling at least some of the training sets of volumetric medical imaging data to a standard vessel size and/or to 35multiple vessel sizes (Fig.5, [0076]-[0077]).  
Considering claim 19, Itu teaches transforming at least some of the training sets of volumetric medical imaging data using domain adaptation techniques ([0087]-[0089]).  
Allowable Subject Matter
4.	Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance: 
obtaining volumetric medical imaging data that represents anatomy of a subject including the tubular structure; performing a position-determining procedure that comprises: obtaining an initial position of a current point on said path of the tubular structure; selecting a sub-region based on said initial position; obtaining at least one value of at least one parameter representative of the tubular structure; inputting to a trained model both data from said selected sub-region and said at least one parameter value, the trained model having been trained to determine paths of tubular structures; outputting by the trained model a position for a next point on said path of the tubular structure; and updating said initial position to said next point; and repeating the position-determining procedure for updating the initial position thereby to obtain the path of the tubular structure.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641